Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on November 11, 2021.
Claims 3, 6-7, 10, and 14 are canceled.
Claims 18 and 19 are added.
Claims 1-2, 4-5, 8-9, 11-13, and 15 -17 are amended.
Claims 1-2, 4-5, 8-9, 11-13, and 15-19 are being examined in this office action.

Election/Restrictions
Newly submitted claims 18 and 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
the claims are directed to a second embodiment of a method for bringing together a wrapper and a plurality of inserts in which the wrapper is only withdrawn from a stack with the last individualisation and supply element of a compilation section and is deposited on a stack already previously formed from inserts as depicted in Figs. 4 and 13-14. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 8-9, 11-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “the leading edges of the second insert” in line 17 renders the claim indefinite because it is unclear how the second insert can have a plurality of leading edges. For examination purposes, examiner interprets the claim to mean the leading edge of the second insert.
All remaining claims are rejected as they depend from independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragh (US Patent No. 6,892,514 B2) in view of Meyerhans et al. (US Pub. No. 2013/0026003 Al, herein, Meyerhans).
Regarding claim 1, Kragh discloses a method (Figs. 1-5) for bringing together a wrapper (14) and a plurality of inserts (16) to form an advertising compilation (“ready-wrapped item” – Para [0024]) using a device (Fig. 1), the device comprising a conveyor (2), the method comprising: 
depositing the wrapper in a region of a compilation section on the conveyor (“a sheet 14 of a wrapping film is placed successively on the upper course of the conveyor straps” – Para [0020]), the conveyor being moved in a direction of transport (arrow in Fig. 1) (Para [0037]); 
16) of the plurality of inserts on the wrapper, such that a leading edge of the first insert is offset relative to a leading edge of the wrapper so as to form an excess length of the wrapper relative to the first insert (“blocks 16 of printed matter may be lead down from above…at the rearmost part of the sheets 14” – Para [0020], Fig. 1); 
forming at least part of a stack (“blocks” – Para [0020]), such that a leading edge of the second insert is offset relative to the leading edge of the wrapper so as to form the excess length of the wrapper relative to the second insert and such that the leading edges of the second insert at least approximately form a common fold edge (“blocks 16 of printed matter may be lead down from above…at the rearmost part of the sheets 14” – Para [0020], Fig. 1); 
folding (via 6, 12, and 18) the excess length Page 2 of 10of the wrapper, which lies flat on the conveyor, around the common fold edge and, at least in part, around the stack of inserts so as to form the advertising compilation (Figs 3-4); and 
folding (via 8) the advertising compilation on the common fold edge; and then transporting (via 4) the advertising compilation off for further processing (Fig. 5).
Kragh does not expressly disclose a first individualisation and supply element  for depositing the wrapper, a plurality of second individualisation and supply elements arranged in succession for depositing the plurality of inserts; 
depositing the wrapper in a region of a compilation section on the conveyor via the first individualisation and supply element; 
depositing a first insert (16) of the plurality of inserts on the wrapper via one of the second individualization and supply elements (B); and
via another of the second individualization and supply elements (C).
Meyerhans teaches a first individualisation and supply element (A – Fig. 1) for depositing a printed sheet (a1), a plurality of second individualisation and supply elements (B, C, D, E) arranged in succession for depositing the plurality of inserts (27, b1, c1, d1, e1); 
depositing the printed sheet (a1) in a region of a compilation section (at A) on the conveyor (21) via the first individualisation and supply element (Fig. 1); 
depositing a first insert (b1) of the plurality of inserts on the wrapper via one of the second individualization and supply elements (B); and
depositing successively a second insert (c1) of the plurality of inserts on the first insert via another of the second individualization and supply elements (C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method disclosed by Kragh with a first individualisation and supply element  for depositing the wrapper, a plurality of second individualisation and supply elements arranged in succession for depositing the plurality of inserts; depositing the wrapper in a region of a compilation section on the conveyor via the first individualisation and supply element; depositing a first insert of the plurality of inserts on the wrapper via one of the second individualization and supply elements; and depositing successively a second insert (c1) of the plurality of inserts on the first insert via another of the second individualization and supply elements as taught by Meyerhans in order to “provide Meyerhans, Para [0017]).

Regarding claim 2, Kragh in view of Meyerhans teaches the method as recited above, wherein, for the folding around of the excess length of the wrapper, the excess length is transported by the conveyor into a region of a deflecting space (10 – Kragh, Fig. 1), the excess length being acted upon in the region of the deflecting space by a compressed-air jet (Kragh, 12) or a mechanical deflecting element so as to be deflected into the deflecting space (Kragh, Fig. 3), then the wrapper is transported in the direction of transport such that the excess length is folded over on the fold edge counter to the direction of transport and the excess length is laid against the stack of the inserts (Kragh, Figs. 4-5).

Regarding claim 9, Kragh in view of Meyerhans teaches the method as recited above, further comprising applying at least one imprint to the folded advertising compilation (Kragh, Para [0002] and [0020]).

Regarding claim 11, Kragh in view of Meyerhans teaches the method as recited above, wherein, in the direction of transport along the compilation section, the first individualisation and supply element is arranged first prior to the second individualisation and supply elements (Meyerhans, Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by 

Regarding claim 17, Kragh in view of Meyerhans teaches the method as recited above, wherein the folding of the excess length of the wrapper is performed by a folding device having two cooperating conveyors (Kragh, 6, 8) arranged one above the other (Kragh, Figs. 1 and 4).

Claim 4-5, 8, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kragh (US Patent No. 6,892,514 B2) in view of Meyerhans et al. (US Pub. No. 2013/0026003 Al, herein, Meyerhans) and further in view of in view Haller et al. (US Pub. No. 2003/0041571 A1, herein, Haller).
Regarding claim 4, Kragh in view of Meyerhans teaches the method as recited above.
Kragh in view of Meyerhans does not expressly disclose applying at least one adhesive dot to the wrapper deposited on the conveyor in an intended region of overlap with the first insert before the first insert is laid.
Haller teaches applying at least one adhesive dot (via 15 – Fig. 2) to the wrapper deposited on the conveying element in an intended region of overlap with the first insert before the first insert is laid (Para [0035]).


Regarding claim 5, Kragh in view of Meyerhans and Haller teaches the method as recited above, further comprising, after the deposition of a last one of the inserts and before the folding of the excess length of the wrapper, applying at least one adhesive dot (via Haller, 15) to a last one of the inserts in an intended region of overlap with the excess length of the wrapper.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Kragh and Meyerhans with after the deposition of a last one of the inserts and before the folding of the excess length of the wrapper, applying at least one adhesive dot to a last one of the inserts in an intended region of overlap with the excess length of the wrapper as taught by Haller in order to further ensure that the wrapper is secure.

Regarding claim 8, Kragh in view of Meyerhans and Haller teaches the method as recited above, further comprising, after the deposition of the first insert and before the folding of the excess length of the wrapper, applying at least one adhesive dot (via Haller, 15) to the first insert in an intended region of overlap with the excess length of the wrapper.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Kragh in view of Meyerhans with after the deposition of the first insert and before the folding of the excess length of the wrapper, applying at least one adhesive dot to the first insert in an intended region of overlap with the excess length of the wrapper as taught by Haller in order to further ensure that the wrapper is secure.

Regarding claim 12, Kragh in view of Meyerhans and Haller teaches the method as recited above.
Kragh in view of Meyerhans does not expressly disclose the method further comprising applying glue, by a first gluing device arranged on the compilation section between the first and second individualisation and supply elements, on the wrapper.
Haller teaches applying glue, by a first gluing device (15 – Fig. 2) arranged on the compilation section between the first and second individualisation and supply elements, on the wrapper.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as taught by Kragh in view of Meyerhans with applying glue, by a first gluing device arranged on the compilation section between the first and second individualisation and supply elements f, on the wrapper as taught by Haller in order to further ensure that the wrapper is secure.
Regarding claim 13, Kragh in view of Meyerhans and Haller teaches the method as recited above, the method further comprising applying glue, by a second gluing device (Haller, 15) arranged on the compilation section between one of the second individualisation and supply elements and the deflecting space, on a last one of the inserts.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply glue, by a second gluing device arranged on the compilation section between one of the second individualisation and supply elements and the deflecting space, on a last one of the inserts, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, Kragh in view of Meyerhans and Haller teaches the method as recited above, the method further comprising applying glue, by a first gluing device (Haller, 15) arranged on the compilation section between the first and second individualisation and supply elements, on a last one of the inserts.
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as taught by Kragh in view of Meyerhans with applying glue, by a first gluing device arranged on the compilation section between the first and second individualisation and supply elements, on a last one of the inserts as taught by Haller in order to further ensure that the wrapper is secure.

Regarding claim 16, Kragh in view of Meyerhans and Haller teaches the method as recited above, the method further comprising applying more glue, by a second gluing device arranged on the compilation section between a second individualisation and supply element and the deflecting space, on the first insert.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply more glue, by a second gluing device arranged on the compilation section between a second individualisation and supply element and the deflecting space, on the first insert, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed November 11, 2021, with respect to the rejection(s) of claim(s) 1-2, 4-5, 8-9, 11-13, and 15-7 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference. Examiner relies on the combination of Kragh in view of Meyerhans to teach the claimed invention as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






February 3, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731